Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into on December 31, 2008 and amends and restates the Employment
Agreement (the “Original Employment Agreement”), originally entered into as of
December 17, 2007 (the “Effective Date”), by and between Sprint Nextel
Corporation, a Kansas corporation (the “Company”) on behalf of itself and any of
its subsidiaries, affiliates and related entities, and Daniel R. Hesse (the
“Executive”) (the Company and the Executive, collectively, the “Parties,” and
each, a “Party”). Certain capitalized terms are defined in Section 30.

WITNESSETH:

WHEREAS, the Executive serves as President and Chief Executive Officer; and

WHEREAS, the Executive and the Company desire to amend and restate the Original
Employment Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby amend and restate the Original Employment Agreement as follows:

1. Employment

(a) The Company will continue to employ the Executive, and the Executive will
continue to be employed by the Company upon the terms and conditions set forth
herein.

(b) The employment relationship between the Company and the Executive shall be
governed by the general employment policies and practices of the Company,
including without limitation, those relating to the Company’s Code of Conduct,
confidential information and avoidance of conflicts, except that when the terms
of this Agreement differ from or are in conflict with the Company’s general
employment policies or practices, this Agreement shall control.

2. Term. Subject to termination under Section 9, the Executive’s employment
shall be for an initial term of 36 months commencing on the Effective Date and
shall continue through the third anniversary of the Effective Date (the “Initial
Employment Term”). At the end of the Initial Employment Term and on each
succeeding anniversary of the Effective Date, the Employment Term will be
automatically extended by an additional 12 months (each, a “Renewal Term”),
unless, not less than 12 months prior to the end of the Initial Employment Term
or any Renewal Term, either the Executive or the Company has given the other
written notice (in accordance with Section 20) of non-renewal. The Executive
shall provide the Company with written notice of his intent to terminate
employment with the Company at least 30 days prior to the effective date of such
termination.



--------------------------------------------------------------------------------

3. Position and Duties of the Executive.

(a) The Executive serves as the President and Chief Executive Officer of the
Company and shall have such duties and authority consistent with such position
as shall be determined from time to time by the Board of Directors of the
Company (the “Board”) and as is customary for the position of chief executive
officer of a company of the size and nature of the business of the Company, and
agrees to serve as an officer of any enterprise and/or agrees to be an employee
of any Subsidiary as may be reasonably requested from time to time by the Board,
or any committee of the Board. In such capacity, the Executive shall report only
to the Board, shall be the highest ranking senior officer of the Company, and
all employees of the Company shall report, directly or indirectly, to the
Executive. The Company appointed the Executive to the Board on the Effective
Date and will nominate him for election to the Board by the Company’s
shareholders at future annual shareholders’ meetings.

(b) During the Employment Term, the Executive shall, except as may from time to
time be otherwise agreed to in writing by the Company, during reasonable
vacations (as set forth in Section 7 hereof) and authorized leave and except as
may from time to time otherwise be permitted pursuant to Section 3(c), devote
his best efforts, full attention and energies during his normal working time to
the business of the Company, to any duties as may be delineated in the Company’s
Bylaws for the Executive’s position and title and such other related duties and
responsibilities as may from time to time be reasonably prescribed by the Board,
or any committee of the Board, in each case, within the framework of the
Company’s policies and objectives.

(c) During the Employment Term, and provided that such activities do not
contravene the provisions of Section 3(a) or Sections 10, 11, 12 or 13 hereof
and, provided further, the Executive does not engage in any other substantial
business activity for gain, profit or other pecuniary advantage which materially
interferes with the performance of his duties hereunder, the Executive may
participate in any governmental, educational, charitable or other community
affairs and, subject to the prior approval of the Board serve as a member of the
governing board of any such organization or any private or public for-profit
company. The Executive may retain all fees and other compensation from any such
service, and the Company shall not reduce his compensation by the amount of such
fees.

4. Compensation.

(a) Base Salary. During the Employment Term, the Company shall pay to the
Executive an annual base salary of $1,200,000 (the “Base Salary”), which Base
Salary shall be payable at the times and in the manner consistent with the
Company’s general policies regarding compensation of the Company’s senior
executives. The Base Salary will be reviewed periodically by the Compensation
Committee and may be increased (but not decreased, except for across-the-board
reductions generally applicable to the Company’s senior executives) from time to
time in the Compensation Committee’s sole discretion.

(b) Incentive Compensation. The Executive will continue to be eligible to
participate in any short-term and long-term incentive compensation plans, annual
bonus plans and such other management incentive programs or arrangements of the
Company approved by

 

- 2 -



--------------------------------------------------------------------------------

the Board that are generally available to the Company’s senior executives,
including, but not limited to, the STIP and the LTSIP. Incentive compensation
shall be paid in accordance with the terms and conditions of the applicable
plans, programs and arrangements.

(i) Annual Performance Bonus. During the Employment Term, the Executive shall
continue to be entitled to participate in the STIP, with such opportunities as
may be determined by the Compensation Committee in its sole discretion (“Target
Bonuses”); provided, however, that for the bonus year ending December 31, 2008
and thereafter during the Employment Term, the Executive will participate at an
annual Target Bonus opportunity of 170% of his Base Salary, (as may be
increased, but not decreased, except for across-the-board reductions generally
applicable to the Company’s senior executives), and the Executive shall be
entitled to receive full payment of any award under the STIP up to a maximum
annual bonus of 200% of his Target Bonus, determined pursuant to the STIP (a
“Bonus Award”).

(ii) Long-Term Performance Bonus. During the Employment Term, the Executive
shall continue to be entitled to participate in the LTSIP with such
opportunities, if any, as may be determined by the Compensation Committee
(“LTSIP Target Award Opportunities”); provided, however, that the Executive’s
initial LTSIP Target Award Opportunity for 2008 will be at a value of $10
million, which shall be granted in the form of equity and/or cash-based awards
based on the Company’s practices under the LTSIP for its senior executives.

(iii) Incentive bonuses, if earned, shall be paid when incentive compensation is
customarily paid to the Company’s senior executives in accordance with the terms
of the applicable plans, programs or arrangements.

(iv) Pursuant to the Company’s applicable incentive or bonus plans as in effect
from time to time, the Executive’s incentive compensation during the term of
this Agreement may be determined according to criteria intended to qualify as
performance-based compensation under Section 162(m) of the Code.

(c) Equity Compensation. The Executive shall continue to be eligible to
participate in such equity incentive compensation plans and programs as the
Company generally provides to its senior executives, including, but not limited
to, the LTSIP. During the Employment Term, the Compensation Committee may, in
its sole discretion, grant equity awards to the Executive, which would be
subject to the terms of the award agreements evidencing such grants and the
applicable plan or program.

(d) Sign-on Compensation.

(i) Sign-On Cash Bonus Award. Not later than 15 days after the Effective Date,
the Company paid to the Executive a cash sign-on bonus in the amount of
$2,650,000.

(ii) Sign-On Option Award. On the Effective Date the Compensation Committee
granted to the Executive an option to purchase 3,275,000 shares of the

 

- 3 -



--------------------------------------------------------------------------------

Company’s Common Stock under the LTSIP (the “Sign-On Option Award”). The Sign-On
Option Award is subject to the terms and conditions of the option agreement
attached hereto as Exhibit A. With respect to 1 million shares underlying the
Sign-On Option Award, the Option Price is equal to the Market Value Per Share on
the Date of Grant (each term as defined in the LTSIP). With respect to 1 million
shares underlying the Sign-On Option Award, the Option Price is equal to 120% of
the Market Value Per Share on the Date of Grant. With respect to the remaining
1.275 million shares underlying the Sign-On Option Award, the Option Price is
equal to 140% of the Market Value Per Share on the Date of Grant. Subject to the
terms and conditions of the option agreement evidencing such grant, the Sign-On
Option Award shall vest in equal annual installments on each of the first three
anniversaries of the Date of Grant; provided, however, that to the extent the
Sign-On Option Award is not assumed, converted or replaced with equivalent value
awards by the resulting entity in the event of a Change in Control (as defined
in the LTSIP), the Sign-On Option Award shall immediately vest and become fully
exercisable. Except as otherwise provided in the Executive’s award agreement
evidencing the Sign-On Option Award, the Sign-On Option Award will be governed
by provisions of the LTSIP.

(iii) Sign-On RSU Award. On the Effective Date the Compensation Committee
granted to the Executive restricted stock units (the “Sign-On RSU Award”). The
Sign-On RSU Award is subject to the terms and conditions of the restricted stock
unit agreement evidencing such grant attached as Exhibit A. The Sign-On RSU
Award was granted at an aggregate value of $10 million based on the Market Value
Per Share on the Date of Grant (each term as defined in the LTSIP) and shall
vest in equal annual installments on each of the first three anniversaries of
the Date of Grant; provided, however, that to the extent the Sign-On RSU Award
is not assumed, converted or replaced with equivalent value awards by the
resulting entity in the event of a Change in Control (as defined in the LTSIP),
all restrictions with respect to any unvested portion of the Sign-On RSU Award
shall immediately lapse and the Sign-On RSU Award will become vested and
nonforfeitable. Except as otherwise provided in the Executive’s award agreement
evidencing the Sign-On RSU Award, the Sign-On RSU Award will be governed by
provisions of the LTSIP. After the Sign-On RSU Award vests, the RSUs will remain
outstanding and the Executive will be entitled to delivery of the shares
underlying the vested Sign-On RSU Award on the first business day of the seventh
month following the Executive’s Separation from Service. On each date that the
Company pays a dividend on the Common Stock underlying the Sign-On RSU Award to
the extent it is not vested, the unvested Sign-On RSU Award will accrue
additional whole or fractional RSUs equal to the number of shares of Common
Stock the dividend would buy at the Market Value Per Share on the dividend
payment date. These additional RSUs will vest and be subject to delivery at the
same time as the shares originally payable under the Sign-On RSU Award. To the
extent the Sign-On RSU Award is vested, on each date that the Company pays a
dividend on the Common Stock, the Executive will receive an amount of cash equal
to the dividends on the number of shares underlying the vested Sign-On RSU Award
in cash on the dividend payment date.

 

- 4 -



--------------------------------------------------------------------------------

5. Benefits.

(a) During the Employment Term, the Company shall make available to the
Executive, subject to the terms and conditions of the applicable plans,
participation for the Executive and his eligible dependents in:
(i) Company-sponsored group health, major medical, dental, vision, life
insurance, pension and profit sharing, 401(k) and employee benefit plans,
programs and arrangements (the “Employee Plans”) and such other usual and
customary benefits in which senior executives of the Company participate from
time to time, and (ii) such fringe benefits and perquisites as may be made
available to senior executives of the Company as a group. The Executive shall be
entitled to indemnification on terms and conditions no less favorable than those
made available generally to the senior officers as such indemnification
arrangements shall be in effect from time to time.

(b) The Executive acknowledges that the Company may change its benefit programs
from time to time, which may result in certain benefit programs being amended or
terminated for its senior executives generally.

6. Expenses. The Company shall pay or reimburse the Executive for reasonable and
necessary business expenses incurred by the Executive in connection with his
duties on behalf of the Company in accordance with the Company’s Enterprise
Financial Services—Employee Travel and Expense Policy, as may be amended from
time to time, or any successor policy, plan, program or arrangement thereto and
any other of its expense policies applicable to senior executives of the
Company, following submission by the Executive of reimbursement expense forms in
a form consistent with such expense policies.

7. Vacation. In addition to such holidays, sick leave, personal leave and other
paid leave as is allowed under the Company’s policies applicable to senior
executives generally, the Executive shall be entitled to participate in the
Company’s vacation policy at a minimum of four (4) weeks vacation per calendar
year, in accordance with the Company’s policy generally applicable to senior
executives.

8. Place of Performance. If the Company relocates the Executive’s place of work
more than 50 miles from his place of work prior to such relocation, the
Executive shall relocate to a residence within (a) 50 miles of such relocated
executive offices or (b) such total miles that does not exceed the total number
of miles the Executive commuted to his place of work prior to relocation of the
Executive’s place of work. To the extent the Executive relocates his residence
as provided in this Section 8, the Company will pay or reimburse the Executive’s
relocation expenses in accordance with the Company’s relocation policy
applicable to senior executives.

9. Termination.

(a) Termination by the Company for Cause or Resignation by the Executive Without
Good Reason. If, during the Employment Term, the Executive’s employment is
terminated by the Company for Cause, or if the Executive resigns without Good
Reason, the Executive shall not be eligible to receive Base Salary or to
participate in any Employee Plans with respect to future periods after the date
of such termination or resignation except for the right to receive accrued but
unpaid cash compensation and vested benefits under any Employee Plan in
accordance with the terms of such Employee Plan and applicable law.

 

- 5 -



--------------------------------------------------------------------------------

(b) Termination by the Company Without Cause or Resignation by the Executive for
Good Reason outside of the CIC Severance Protection Period. If, during the
Employment Term, the Executive’s employment is terminated by the Company without
Cause or the Executive terminates for Good Reason prior to or following
expiration of the CIC Severance Protection Period and such termination
constitutes a Separation from Service or the Executive is entitled to severance
compensation and benefits under this Section 9(b) pursuant to the provisions of
Section 9(c), the Executive shall be entitled to receive from the Company:
(1) the Executive’s accrued, but unpaid, Base Salary through the date of
termination of employment, payable in accordance with the Company’s normal
payroll practices, and (2) conditioned upon the Executive executing a Release
within the Release Consideration Period and delivering it to the Company with
the Release Revocation Period expired without revocation, and in full
satisfaction of the Executive’s rights and any benefits the Executive might be
entitled to under the Separation Plan and this Agreement, unless otherwise
specified herein:

(i) periodic payments equal to his Base Salary in effect prior to the
termination of his employment, which payments shall be paid to the Executive in
equal installments on the regular payroll dates under the Company’s payroll
practices applicable to the Executive on the date of this Agreement for the
Payment Period except that (A) if the Release Consideration and Revocation
Period ends on or after December 15th of the calendar year of the Executive’s
Separation from Service, such installments that are otherwise payable in the
calendar year of the Executive’s Separation from Service shall be paid in a lump
sum on the first business day of the following calendar year or (B) if the
Executive is a Specified Employee, with respect to any amount payable by reason
of the Separation from Service that constitutes deferred compensation within the
meaning of Section 409A of the Code, such installments shall not commence until
after the end of the six continuous month period following the date of the
Executive’s Separation from Service, in which case, the Executive shall be paid
a lump-sum cash payment equal to the aggregate amount of missed installments
during such period on the first day of the seventh month following the date of
the Executive’s Separation from Service;

(ii) (A) receive a pro rata payment of the Bonus Award for the portion of the
Company’s current fiscal year prior to the date of termination of his
employment; (B) receive a pro rata payment of the Capped Bonus Award for the
portion of the Company’s current fiscal year following the date of termination
of his employment; (C) receive for the next fiscal year following the fiscal
year during which termination of his employment occurs, the Capped Bonus Award;
and (D) receive payment of a pro rata portion of the Capped Bonus Award for the
second year following the fiscal year during which the Executive’s employment
terminates (for purposes of this Section 9(b)(ii), any pro rata payment shall be
determined based on the methodology for determining pro rated awards under the
STIP, each such payment shall be payable in accordance with the provisions of
the STIP in the calendar year in which the Bonus Award or each Capped Bonus

 

- 6 -



--------------------------------------------------------------------------------

Award, as applicable, is determined), and in all events, not later than
December 31st of the year in which each such award is determined; provided,
however, that to the extent the Executive’s employment is terminated for Good
Reason due to a reduction of the Executive’s Target Bonus, in accordance with
Section 30(y)(ii), the Executive’s Target Bonus for the purposes of this
Section 9(b)(ii) shall be the Executive’s Target Bonus immediately prior to such
reduction;

(iii) from the date of Separation from Service continue participation in the
Company’s group health plans at then-existing participation and coverage levels
for the number of months equal to the period of continuation coverage the
Executive would be entitled to pursuant to Section 4980B of the Code, in
accordance with Section 409A of the Code, comparable to the terms in effect from
time to time for the Company’s senior executives, including any co-payment and
premium payment requirements and the Company shall deduct from each payment
payable to the Executive pursuant to Section 9(b)(i), the amount of any employee
contributions necessary to maintain such coverage for such period, except that
subject to Section 9(b)(iv), (A) following such period, the Executive shall
retain any rights to continue coverage under the Company’s group health plans
under the benefits continuation provisions pursuant to Section 4980B of the Code
by paying the applicable premiums of such plans; and (B) the Executive shall no
longer be eligible to receive the benefits otherwise receivable pursuant to this
Section 9(b)(iii) as of the date that the Executive becomes eligible to receive
comparable benefits from a new employer;

(iv) continued participation at the Executive’s sole cost in the Company’s group
health plans at then-existing participation and coverage levels for the
remainder of the Payment Period following the period of continuation coverage
the Executive would be entitled to, if any, pursuant to Section 9(b)(iii) above,
in accordance with Section 409A of the Code, comparable to the terms in effect
from time to time for the Company’s senior executives, but only to the extent
that the Executive makes a payment to the Company in an amount equal to the
monthly premium payments (both the employee and employer portions) required to
maintain such comparable coverage on or before the first day of each calendar
month commencing with the first calendar month of the six-month period following
the period of continuation coverage specified in Section 9(b)(iii), and the
Company shall reimburse the Executive, in accordance with the terms of Section 6
hereof, for the amount of such premiums, if any, in excess of any employee
contributions necessary to maintain such coverage, except that (A) following
such period, the Executive shall retain any rights to continue coverage under
the Company’s group health plans under the benefits continuation provisions
pursuant to Section 4980B of the Code by paying the applicable premiums of such
plans; and (B) the Executive shall no longer be eligible to receive the benefits
otherwise receivable pursuant to this Section 9(b)(iv) as of the date that the
Executive becomes eligible to receive comparable benefits from a new employer;

 

- 7 -



--------------------------------------------------------------------------------

(v) continue participation in the Company’s employee life insurance plans at
then-existing participation and coverage levels for the Payment Period,
comparable to the terms in effect from time to time for the Company’s senior
executives, including any co-payment and premium payment requirements and the
Company shall deduct from each payment payable to the Executive pursuant to
Section 9(b)(i), the amount of any employee contributions necessary to maintain
such coverage for such period, except that the Executive shall no longer be
eligible to receive the benefits otherwise receivable pursuant to this
Section 9(b)(v) as of the date that the Executive becomes eligible to receive
comparable benefits from a new employer;

(vi) accelerated vesting of any unvested portion of the Sign-On Option Award;

(vii) all restrictions with respect to any unvested portion of the Sign-On RSU
Award shall immediately lapse and the Sign-On RSU Award will become vested and
nonforfeitable, and the Executive will be entitled to payment on the first
business day of the seventh month following the Executive’s Separation from
Service; and

(viii) receive outplacement services by a firm selected by the Company at its
expense in an amount not to exceed $35,000; provided, however, that all such
outplacement services must be completed, and all payments by the Company must be
made, by December 31st of the second calendar year following the calendar year
in which the Executive’s Separation from Service occurs.

Notwithstanding anything in this Section 9(b) to the contrary, to the extent the
Executive has not executed the Release within the Release Consideration Period
and delivered it to the Company, or has revoked the executed Release within the
Release Revocation Period, as determined at the end of such Release Revocation
Period, the Executive will forfeit any right to receive the payments and
benefits specified in this Section 9(b).

(c) Termination by the Company Without Cause or Resignation by the Executive for
Good Reason During the CIC Severance Protection Period. Subject to
(i)-(iv) below, if the Executive’s employment is terminated by the Company
without Cause, or the Executive terminates employment for Good Reason, before
the Employment Term expires and during the CIC Severance Protection Period, and
the termination constitutes a Separation from Service, subject to the terms of
the CIC Severance Plan, the Executive will become entitled to severance
compensation and benefits under the CIC Severance Plan as of (x) the date the
Separation from Service occurs, or (y) in the event of a Pre-CIC Termination,
the date the Change in Control occurs, as of which date all rights to severance
benefits under this Agreement will cease.

(i) The CIC Severance Plan will not apply and the Executive will be entitled to
severance compensation and benefits under Section 9(b) of this Agreement if
(x) as of his Separation from Service, the Executive is not a Participant in, or
(y) the Executive is otherwise not entitled to severance compensation and
benefits under, the CIC Severance Plan.

 

- 8 -



--------------------------------------------------------------------------------

(ii) If the Executive is entitled to severance benefits under the CIC Severance
Plan as a result of a Pre-CIC Termination, any benefits payable before the
Change in Control will be paid under this Agreement and any additional benefits
payable after the Change in Control will be paid under the CIC Severance Plan.

(iii) In no event may there be duplication of benefits under this Agreement and
the CIC Severance Plan.

(iv) The terms “Change in Control” and “Pre-CIC Termination” are defined in the
CIC Severance Plan.

Furthermore, the Executive will be entitled to accelerated vesting of any
unvested portion of the Sign-On Option Award, and all restrictions with respect
to any unvested portion of the Sign-On RSU Award shall immediately lapse and the
Sign-On RSU Award will become vested and nonforfeitable, and the Executive will
be entitled to payment on the first business day of the seventh month following
the Executive’s Separation from Service.

(d) Termination by Death. If the Executive dies during the Employment Term, the
Executive’s employment will terminate and the Executive’s beneficiary or if
none, the Executive’s estate, shall be entitled to receive from the Company, the
Executive’s accrued, but unpaid, Base Salary through the date of termination of
employment and any vested benefits under any Employee Plan in accordance with
the terms of such Employee Plan and applicable law. Upon the Executive’s death,
any unvested portion of the Sign-On Option Award shall immediately vest, and all
restrictions with respect to any unvested portion of the Sign-On RSU Award shall
immediately lapse and the Sign-On RSU Award will become vested, nonforfeitable
and payable upon the Executive’s death.

(e) Termination by Disability. If the Executive becomes Disabled, prior to the
expiration of the Employment Term, the Executive’s employment will terminate,
and provided that such termination constitutes a Separation from Service, the
Executive shall be entitled to:

(i) receive periodic payments equal to his Base Salary in effect prior to the
termination of his employment, which payments shall be paid to the Executive in
equal installments on the regular payroll dates under the Company’s payroll
practices applicable to the Executive on the date of this Agreement for the
longer of 12 months or the applicable waiting period under the Company’s
long-term disability plan (the “LTD Plan”) (reduced by any amounts paid under
the LTD Plan) now or hereafter sponsored by the Company (calculated on a monthly
basis) commencing on the Separation from Service date; provided, however, that
in the event that the Executive is a Specified Employee, any such payments that
constitute deferred compensation within the meaning of Section 409A of the Code
will not commence until earliest to occur of (A) the first business day of the
seventh month following the date of the Executive’s Separation from Service or
(B) death, except that the Executive on such date will be paid a lump-sum cash
payment equal to the aggregate amount of any such payments that constitute
deferred compensation within the meaning of Section 409A of the Code that the

 

- 9 -



--------------------------------------------------------------------------------

Executive would have been entitled to receive during the six-month period
following the Executive’s Separation from Service, and the Executive shall
receive the remaining payments for six months payable in equal installments on
the regular payroll dates under the Company’s payroll practices applicable to
the Executive on the date of this Agreement commencing on the first business day
of the seventh month following the date of the Executive’s Separation from
Service as specified in this Section 9(e)(i); and

(ii) continue participation in the Company’s group health plans at then-existing
participation and coverage levels for the longer of 12 months (measured from the
Executive’s Separation from Service) or the waiting period under the LTD Plan,
comparable to the terms in effect from time to time for the Company’s senior
executives, including any co-payment and premium payment requirements; provided,
however, that if the Executive would not be eligible for participation under the
Company’s group health plans but for this Section 9(e)(ii), such continued
participation will be at the Executive’s sole cost and only to the extent the
Executive makes a payment to the Company in an amount equal to the monthly
premium payments (both the employee and employer portions) required to maintain
such comparable coverage on or before the first day of each calendar month of
such coverage, and the Company shall reimburse the Executive, in accordance with
the terms of Section 6 hereof, for the amount of such premiums;

(iii) accelerated vesting of any unvested portion of the Sign-On Option Award;
and

(iv) all restrictions with respect to any unvested portion of the Sign-On RSU
Award shall immediately lapse and the Sign-On RSU Award will become vested and
nonforfeitable, and the Executive will be entitled to payment on the first
business day of the seventh month following the Executive’s Separation from
Service.

(f) No Mitigation Obligation. No amounts paid under Section 9 will be reduced by
any earnings that the Executive may receive from any other source. The
Executive’s coverage under the Company’s medical, dental, vision and employee
life insurance plans will terminate as of the date that the Executive is
eligible for comparable benefits from a new employer. The Executive shall notify
the Company within 30 days after becoming eligible for coverage of any such
benefits.

(g) Forfeiture. Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits hereunder shall be forfeited to the
extent of any amounts payable after any breach of Section 10, 11, 12, 13 or 15
by the Executive.

10. Confidential Information; Statements to Third Parties.

(a) During the Employment Term and on a permanent basis upon and following
termination of the Executive’s employment, the Executive acknowledges that:

 

- 10 -



--------------------------------------------------------------------------------

(i) all information, whether or not reduced to writing (or in a form from which
information can be obtained, translated, or derived into reasonably usable form)
and whether compiled or created by the Company, any of its Subsidiaries or any
affiliates of the Company or its Subsidiaries (collectively, the “Company
Group”), which derives independent economic value from not being readily known
to or ascertainable by proper means by others who can obtain economic value from
the disclosure or use of such information, of a proprietary, private, secret or
confidential (including, without exception, inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
sales strategies, plans, research data, clinical data, financial data, personnel
data, computer programs, customer and supplier lists, trademarks, service marks,
copyrights (whether registered or unregistered), artwork, and contacts at or
knowledge of customers or prospective customers) nature concerning the Company
Group’s business, business relationships or financial affairs (collectively,
“Proprietary Information”) shall be the exclusive property of the Company Group.

(ii) reasonable efforts have been put forth by the Company Group to maintain the
secrecy of its Proprietary Information;

(iii) such Proprietary Information is and will remain the sole property of the
Company Group; and

(iv) any retention or use by the Executive of Proprietary Information after the
termination of the Executive’s services for the Company Group will constitute a
misappropriation of the Company Group’s Proprietary Information.

(b) The Executive further acknowledges and agrees that he will take all
affirmative steps reasonably necessary or required by the Company to protect the
Proprietary Information from inappropriate disclosure during and after his
employment with the Company.

(c) All materials or copies thereof and all tangible things and other property
of the Company Group that constitute Proprietary Information in the Executive’s
custody or possession shall be delivered to the Company (to the extent the
Executive has not already returned) in good condition, on or before five
business days subsequent to the earlier of: (i) a request by the Company or
(ii) the Executive’s termination of employment for any reason or Cause,
including for nonrenewal of this Agreement, Disability, termination by the
Company or termination by the Executive. After such delivery, the Executive
shall not retain any such materials or portions or copies thereof or any such
tangible things and other property and shall execute any statements or
affirmations of compliance under oath that the Company may require.

(d) The Executive further agrees that his obligation not to disclose or to use
information and materials of the types set forth in Sections 10(a), 10(b) and
10(c) above, and his obligation to return materials and tangible property, set
forth in Section 10(c) above, also extends to such types of information,
materials and tangible property of customers of the Company Group, consultants
for the Company Group, suppliers to the Company Group, or other third parties
who may have disclosed or entrusted the same to the Company Group or to the
Executive.

 

- 11 -



--------------------------------------------------------------------------------

(e) The Executive further acknowledges and agrees that he will continue to keep
in strict confidence, and will not, directly or indirectly, at any time,
disclose, furnish, disseminate, make available, use or suffer to be used in any
manner any Proprietary Information of the Company Group without limitation as to
when or how the Executive may have acquired such Proprietary Information and
that he will not disclose any Proprietary Information to any person or entity
other than appropriate employees of the Company or use the same for any purposes
(other than in the performance of his duties as an employee of the Company)
without written approval of the Board, either during or after his employment
with the Company.

(f) Further the Executive acknowledges that his obligation of confidentiality
will survive, regardless of any other breach of this Agreement or any other
agreement, by any party hereto, until and unless such Proprietary Information of
the Company Group has become, through no fault of the Executive, generally known
to the public. In the event that the Executive is required by law, regulation,
or court order to disclose any of the Company Group’s Proprietary Information,
the Executive will promptly notify the Company prior to making any such
disclosure to facilitate the Company seeking a protective order or other
appropriate remedy from the proper authority. The Executive further agrees to
cooperate with the Company in seeking such order or other remedy and that, if
the Company is not successful in precluding the requesting legal body from
requiring the disclosure of the Proprietary Information, the Executive will
furnish only that portion of the Proprietary Information that is legally
required, and the Executive will exercise all legal efforts to obtain reliable
assurances that confidential treatment will be accorded to the Proprietary
Information.

(g) The Executive’s obligations under this Section 10 are in addition to, and
not in limitation of, all other obligations of confidentiality under the
Company’s policies, general legal or equitable principles or statutes.

(h) During the Employment Term and following his termination of employment:

(i) Executive agrees to refrain from making any statements about the Company or
its officers or directors that would disparage, or reflect unfavorably upon the
image or reputation of the Company or any such officer or director;

(ii) the Company shall refrain from making any statements about Executive that
would disparage, or reflect unfavorably upon the image or reputation of
Executive; provided, however, that the foregoing shall not prohibit the Company
from complying with its policies regarding public statements with respect to the
Executive, or otherwise complying with applicable law, and any such statements
shall be deemed to be made by the Company only if made or authorized by a member
of the Board or a senior executive officer of the Company; and

 

- 12 -



--------------------------------------------------------------------------------

(iii) nothing herein precludes honest and good faith reporting by the Executive
to appropriate Company or legal enforcement authorities or otherwise complying
with applicable law.

(i) The Executive acknowledges and agrees that a violation of the foregoing
provisions of this Section 10 would cause irreparable harm to the Company Group,
and that the Company’s remedy at law for any such violation would be inadequate.
In recognition of the foregoing, the Executive agrees that, in addition to any
other relief afforded by law or this Agreement, including damages sustained by a
breach of this Agreement and any forfeitures under Section 9(g), and without the
necessity or proof of actual damages, the Company shall have the right to
enforce this Agreement by specific remedies, which shall include, among other
things, temporary and permanent injunctions, it being the understanding of the
undersigned parties hereto that damages, the forfeitures described above and
injunctions shall all be proper modes of relief and are not to be considered as
alternative remedies.

11. Non-Competition. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period:

(a) The Executive covenants and agrees that the Executive will not, directly or
indirectly, engage in any activities on behalf of or have an interest in any
Competitor of the Company Group, whether as an owner, investor, executive,
manager, employee, independent consultant, contractor, advisor, or otherwise.
The Executive’s ownership of less than one percent (1%) of any class of stock in
a publicly traded corporation shall not be a breach of this paragraph.

(b) “Competitor” means, at the time of Executive’s termination of employment for
any reason, any individual, corporation, partnership, association, joint
venture, or trust (a “Person”) or any of such Person’s Divisions doing business
in the United States including any territory of the United States (the
“Territory”) or any of such Person’s Divisions employing the Executive if such
Person or its Division: (i) receives at least 15% of its gross operating
revenues from providing communications services of any type (for example, voice,
data, including Internet, and video), which services are transmitted via any
transmission medium (for example, wireline, wireless, or any other technology),
over any distance (for example, local, long distance, and distance insensitive
services), using any protocol (for example, circuit switched or packet-based,
such as Internet Protocol); (ii) receives at least 15% of its gross operating
revenue from a line of business in which the Company Group receives at least 3%
of its operating revenues; (iii) is operating for less than 5 years a line of
business from which the Company Group derives at least 3% of gross operating
revenues, notwithstanding such Person’s or Division’s lack of substantial
revenues in such line of business; (iv) receives at least 15% of its gross
operating revenue from a line of business in which the Company Group has
operated for less than 5 years, notwithstanding the Company Group’s lack of
substantial revenues in such line of business; or (v) is engaged in any activity
or has an interest in any activity in which Proprietary Information to which the
Executive had access at any time during the two-year period before his
termination of employment could be of substantial economic value to the Person
or its Division. For this purpose, “Division” means any distinct group,
subsidiary, or unit organized as a segment or portion of a Person that is
devoted to the production, provision, or management of a common product or
service or group of related products or services, regardless of whether the
group is organized as a legally distinct entity.

 

- 13 -



--------------------------------------------------------------------------------

For purposes of the foregoing, gross operating revenues of the Company Group and
such other Person shall be those of the Company Group or such Person, together
with their Company Group, but those of any Division employing or proposing to
employ Executive shall be on a stand-alone basis, all measured by the most
recent available financial information of both the Company Group and such other
Person or Division at the time Executive accepts, or proposes to accept,
employment with or to otherwise perform services for such Person or Division. If
financial information is not publicly available or is inadequate for purposes of
applying this definition, the ultimate burden shall be on Executive to present
information that such Person or Division is not a Competitor.

(c) The Executive acknowledges and agrees that, for purposes of this Section 11,
due to the continually evolving nature of the Company Group’s industry, the
scope of its business and/or the identities of Competitors may change over time
and that breach of this Agreement by accepting employment with a Competitor
would irreparably injure the Company Group. The Parties further acknowledge and
agree that the Company Group currently markets its products and services on a
nationwide basis, encompassing the Territory, and may expand such Territory to
include any international and foreign markets, in which case the Parties
acknowledge that the terms and provisions of this Section 11 shall apply to such
expanded markets.

(d) The Executive covenants and agrees that should a court at any time determine
that any restriction or limitation in this Section 11 is unreasonable or
unenforceable, it will be deemed amended so as to provide the maximum protection
to the Company Group and be deemed reasonable and enforceable by the court.

12. Non-Solicitation. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period, the Executive hereby covenants and agrees
that he shall not individually or in cooperation with any other person or entity
do or suffer any of the following:

(a) solicit, aid, induce or persuade, directly or indirectly, any person who is
an employee, representative, or agent of any member of the Company Group to
leave his or her employment with any member of the Company Group to accept
employment with any other person or entity;

(b) induce any person who is an employee, officer or agent of the Company Group,
or any of its affiliated, related or subsidiary entities to terminate such
relationship;

(c) solicit any customer of the Company Group, or any person or entity whose
business the Company Group had solicited during the 180-day period prior to
termination of the Executive’s employment for purposes of business which is
competitive to the Company Group within the Territory; or

 

- 14 -



--------------------------------------------------------------------------------

(d) solicit, aid, induce, persuade or attempt to solicit, aid, induce or
persuade any person or entity to take any action that would result in a Change
in Control of the Company or to seek to control the Board in a material manner
without prior written consent.

(e) For purposes of this Section 12 the term “solicit or persuade” includes, but
is not limited to, (i) initiating communications with an employee of the Company
Group relating to possible employment, (ii) offering bonuses or additional
compensation to encourage an employee of the Company Group to terminate his
employment, and (iii) initiating communications with any person or entity
relating to a possible Change in Control.

13. Developments.

(a) The Executive acknowledges and agrees that he will make full and prompt
disclosure to the Company of all inventions, improvements, discoveries, methods,
developments, software, mask works, and works of authorship, whether patentable
or copyrightable or not, (i) which relate to the Company’s business and have
heretofore been created, made, conceived or reduced to practice by the Executive
or under his direction or jointly with others, and not assigned to prior
employers, or (ii) which have utility in or relate to the Company’s business and
are created, made, conceived or reduced to practice by the Executive or under
his direction or jointly with others during his employment with the Company,
whether or not during normal working hours or on the premises of the Company
(all of the foregoing of which are collectively referred to in this Agreement as
“Developments”).

(b) The Executive further agrees to assign and does hereby assign to the Company
(or any person or entity designated by the Company) all of the Executive’s
rights, title and interest worldwide in and to all Developments and all related
patents, patent applications, copyrights and copyright applications, and any
other applications for registration of a proprietary right. This Section 13(b)
shall not apply to Developments that the Executive developed entirely on his own
time without using the Company’s equipment, supplies, facilities, or Proprietary
Information and that does not, at the time of conception or reduction to
practice, have utility in or relate to the Company’s business, or actual or
demonstrably anticipated research or development. The Executive understands
that, to the extent this Agreement shall be construed in accordance with the
laws of any Territory which precludes a requirement in an employee agreement to
assign certain classes of inventions made by an employee, this Section 13(b)
shall be interpreted not to apply to any invention which a court rules or the
Company agrees falls within such classes.

(c) The Executive further agrees to cooperate fully with the Company, both
during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments. The Executive shall not be required to incur or pay
any costs or expenses in connection with the rendering of such cooperation. The
Executive will sign all papers, including, without limitation, copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights, and powers of attorney, and do all things that
the Company may reasonably deem necessary or desirable in order to protect its
rights and interests in any Development.

 

- 15 -



--------------------------------------------------------------------------------

(d) The Executive further acknowledges and agrees that if the Company is unable,
after reasonable effort, to secure the Executive’s signature on any such papers,
any executive officer of the Company shall be entitled to execute any such
papers as the Executive’s agent and attorney-in-fact, and the Executive hereby
irrevocably designates and appoints each executive officer of the Company as his
agent and attorney-in-fact to execute any such papers on the Executive’s behalf,
and to take any and all actions as the Company may deem necessary or desirable
in order to protect its rights and interests in any Development, under the
conditions described in this sentence.

14. Remedies. The Executive and the Company agree that the covenants contained
in Sections 10, 11, 12 and 13 are reasonable under the circumstances, and
further agree that if in the opinion of any court of competent jurisdiction any
such covenant is not reasonable in any respect, such court will have the right,
power and authority to sever or modify any provision or provisions of such
covenants as to the court will appear not reasonable and to enforce the
remainder of the covenants as so amended. The Executive acknowledges and agrees
that the remedy at law available to the Company for breach of any of the
Executive’s obligations under Sections 10, 11, 12 and 13 would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, the Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company
may have at law, in equity or under this Agreement, upon adequate proof of the
Executive’s violation of any such provision of this Agreement, the Company will
be entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage. Without limiting the applicability of this Section 14 or in any
way affecting the right of the Company to seek equitable remedies hereunder, in
the event that the Executive materially and willfully breaches any of the
provisions of Sections 10, 11, 12 or 13 or engages in any activity that would
constitute a material and willful breach save for the Executive’s action being
in a state where any of the provisions of Sections 10, 11, 12, 13 or this
Section 14 is not enforceable as a matter of law, then the Company’s obligation
to pay any remaining severance compensation and benefits that has not already
been paid to Executive pursuant to Section 9 shall be terminated.

15. Continued Availability and Cooperation.

(a) Following termination of the Executive’s employment, the Executive agrees
that, consistent with the Executive’s business and personal affairs, he will
cooperate fully with the Company and with the Company’s counsel in connection
with any present and future actual or threatened litigation, administrative
proceeding or investigation involving the Company that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Executive’s employment by the Company. Cooperation will include, but is
not limited to:

(i) making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;

 

- 16 -



--------------------------------------------------------------------------------

(ii) if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefore, as and to the extent
that the Company or the Company’s counsel reasonably requests;

(iii) refraining from impeding in any way the Company’s prosecution or defense
of such litigation or administrative proceeding; and

(iv) cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding.

(b) The Company will reimburse the Executive for reasonable travel, lodging,
telephone and similar expenses, as well as reasonable attorneys’ fees (if
independent legal counsel is necessary), incurred in connection with any
cooperation, consultation and advice rendered under this Agreement after the
Executive’s termination of employment.

16. Dispute Resolution.

(a) In the event that the Parties are unable to resolve any controversy or claim
arising out of or in connection with this Agreement or breach thereof, either
Party shall refer the dispute to binding arbitration, which shall be the
exclusive forum for resolving such claims. Such arbitration will be administered
by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) pursuant to its
Employment Arbitration Rules and Procedures and governed by Kansas law. The
arbitration shall be conducted by a single arbitrator selected by the Parties
according to the rules of JAMS. In the event that the Parties fail to agree on
the selection of the arbitrator within 30 days after either Party’s request for
arbitration, the arbitrator will be chosen by JAMS. The arbitration proceeding
shall commence on a mutually agreeable date within 90 days after the request for
arbitration, unless otherwise agreed by the Parties, and in the location where
the Executive worked during the six months immediately prior to the request for
arbitration if that location is in Kansas or Virginia, and if not, the location
will be Kansas, unless the Parties agree otherwise.

(b) The Parties agree that each will bear their own costs and attorneys’ fees.
The arbitrator shall not have authority to award attorneys’ fees or costs to any
Party.

(c) The arbitrator shall have no power or authority to make awards or orders
granting relief that would not be available to a Party in a court of law. The
arbitrator’s award is limited by and must comply with this Agreement and
applicable federal, state, and local laws. The decision of the arbitrator shall
be final and binding on the Parties.

(d) Notwithstanding the foregoing, no claim or controversy for injunctive or
equitable relief contemplated by or allowed under applicable law pursuant to
Sections 10, 11, 12 and 13 of this Agreement will be subject to arbitration
under this Section 16, but will instead be subject to determination in a court
of competent jurisdiction in Kansas, which court shall apply Kansas law
consistent with Section 21 of this Agreement, where either Party may seek
injunctive or equitable relief.

17. Other Agreements. No agreements (other than the agreements evidencing any
grants of equity awards) or representations, oral or otherwise, express or
implied, with respect to

 

- 17 -



--------------------------------------------------------------------------------

the subject matter hereof have been made by either party which are not expressly
set forth in this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or other agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
pertaining to the subject matter hereof, which are not embodied herein, and that
no prior and/or contemporaneous agreement, statement or promise pertaining to
the subject matter hereof that is not contained in this Agreement shall be valid
or binding on either party.

18. Withholding of Taxes. The Company will withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.

19. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement will be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company, except that the Company may assign and transfer this Agreement
and delegate its duties thereunder to a wholly owned Subsidiary.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 19(a) and 19(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 19(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.

20. Notices. All communications, including without limitation notices, consents,
requests or approvals, required or permitted to be given hereunder will be in
writing and will be duly given when hand delivered or dispatched by electronic
facsimile transmission (with receipt thereof confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as Federal
Express or UPS, addressed to the Company (to the attention of the General
Counsel of the Company) at its

 

- 18 -



--------------------------------------------------------------------------------

principal executive offices and to the Executive at his principal residence, or
to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

21. Governing Law and Choice of Forum.

(a) This Agreement will be construed and enforced according to the laws of the
State of Kansas, without giving effect to the conflict of laws principles
thereof.

(b) To the extent not otherwise provided for by Section 16 of this Agreement,
the Executive and the Company consent to the jurisdiction of all state and
federal courts located in Overland Park, Johnson County, Kansas, as well as to
the jurisdiction of all courts of which an appeal may be taken from such courts,
for the purpose of any suit, action, or other proceeding arising out of, or in
connection with, this Agreement or that otherwise arise out of the employment
relationship. Each party hereby expressly waives any and all rights to bring any
suit, action, or other proceeding in or before any court or tribunal other than
the courts described above and covenants that it shall not seek in any manner to
resolve any dispute other than as set forth in this paragraph. Further, the
Executive and the Company hereby expressly waive any and all objections either
may have to venue, including, without limitation, the inconvenience of such
forum, in any of such courts. In addition, each of the Parties consents to the
service of process by personal service or any manner in which notices may be
delivered hereunder in accordance with this Agreement.

22. Validity/Severability. If any provision of this Agreement or the application
of any provision is held invalid, unenforceable or otherwise illegal, the
remainder of this Agreement and the application of such provision will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal. To the extent any provisions held to be
invalid, unenforceable or otherwise illegal cannot be reformed, such provisions
are to be stricken herefrom and the remainder of this Agreement will be binding
on the parties and their successors and assigns as if such invalid or illegal
provisions were never included in this Agreement from the first instance.

23. Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 10, 11,
12, 13, 14, 15, 16, 18, 22 and 26, and the indemnification arrangement according
to its terms, will survive any termination or expiration of this Agreement or
the termination of the Executive’s employment.

24. Representations and Acknowledgements.

(a) The Executive hereby represents that, except as he has disclosed to the
Company, he is not subject to any restriction on his ability to enter into this
Agreement or to perform his duties and responsibilities hereunder, including,
but not limited to, any covenant not to compete with any former employer.

(b) The Executive further represents that, to the best of his knowledge, his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement with another party, including without
limitation any agreement to

 

- 19 -



--------------------------------------------------------------------------------

keep in confidence proprietary information, knowledge or data the Executive
acquired in confidence or in trust prior to his employment with the Company, and
that he will not knowingly disclose to the Company or induce the Company to use
any confidential or proprietary information or material belonging to any
previous employer or others.

(c) The Executive hereby represents and agrees that, during the Restricted
Period, if the Executive is offered employment or the opportunity to enter into
any business activity, whether as owner, investor, executive, manager, employee,
independent consultant, contractor, advisor or otherwise, the Executive will
inform the offeror of the existence of Sections 10, 11, 12 and 13 of this
Agreement and provide the offeror a copy thereof. The Executive authorizes the
Company to provide a copy of the relevant provisions of this Agreement to any of
the persons or entities described in this Section 24(c) and to make such persons
aware of the Executive’s obligations under this Agreement.

25. Compliance with Code Section 409A. With respect to reimbursements or in-kind
benefits provided under this Agreement: (a) the Company will not provide for
cash in lieu of a right to reimbursement or in-kind benefits to which the
Executive has a right under this Agreement, (b) any reimbursement of provision
of in-kind benefits made during the Executive’s lifetime (or such shorter period
prescribed by a specific provision of this Agreement) shall be made not later
than December 31st of the year following the year in which the Executive incurs
the expense, and (c) in no event will the amount of expenses so reimbursed, or
in-kind benefits provided, by the Company in one year affect the amount of
expenses eligible for reimbursement or in-kind benefits to be provided, in any
other taxable year. Each payment, reimbursement or in-kind benefit made pursuant
to the provisions of this Agreement shall be regarded as a separate payment and
not one of a series of payments for purposes of Section 409A of the Code. It is
intended that any amounts payable under this Agreement and the Company’s and the
Executive’s exercise of authority or discretion hereunder shall comply with the
provisions of Section 409A of the Code and the treasury regulations relating
thereto so as not to subject the Executive to the payment of the additional tax,
interest and any tax penalty which may be imposed under Code Section 409A. In
furtherance of this interest, to the extent that any provision hereof would
result in the Executive being subject to payment of the additional tax, interest
and tax penalty under Code Section 409A, the parties agree to amend this
Agreement in order to bring this Agreement into compliance with Code
Section 409A; and thereafter interpret its provisions in a manner that complies
with Section 409A of the Code. Reference to Section 409A of the Code is to
Section 409A of the Internal Revenue Code of 1986, as amended, and will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of Treasury or
the Internal Revenue Service. Notwithstanding the foregoing, no particular tax
result for the Executive with respect to any income recognized by the Executive
in connection with the Agreement is guaranteed, and the Executive shall be
responsible for any taxes, penalties and interest imposed on him under or as a
result of Section 409A of the Code in connection with the Agreement.

26. Amendment; Waiver. Except as otherwise provided herein, this Agreement may
not be modified, amended or waived in any manner except by an instrument in
writing signed by both Parties hereto. No waiver by either Party at any time of
any breach by the other Party hereto or compliance with any condition or
provision of this Agreement to be performed by such other Party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

- 20 -



--------------------------------------------------------------------------------

27. Legal Fees. The Executive shall be entitled reimbursement of reasonable
legal fees and expenses incurred in connection with the negotiation and
execution of this Agreement in an amount not to exceed twenty-five thousand
dollars ($25,000).

28. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

29. Headings. Unless otherwise noted, the headings of sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

30. Defined Terms.

(a) “Agreement” has the meaning set forth in the preamble.

(b) “Base Salary” has the meaning set forth in Section 4(a).

(c) “Board” has the meaning set forth in Section 3(a).

(d) “Bonus Award” has the meaning set forth in Section 4(b)(i).

(e) “Bylaws” means the Amended and Restated Sprint Nextel Corporation Bylaws, as
may be amended from time to time.

(f) “Capped Bonus Award” shall mean the lesser of the annual Target Bonus or
actual performance for such fiscal year in accordance with the then existing
terms of the STIP, which shall not be payable until the Compensation Committee
has determined that any incentive targets have been achieved and the subsequent
designated payout date has arrived.

(g) “Cause” shall mean:

(i) any act or omission constituting a material and intentional breach by the
Executive of any provisions of this Agreement after notice is delivered by the
Company that identifies the manner in which the breach occurred, if within 30
days of such notice, the Executive fails to cure any such failure capable of
being cured;

(ii) the willful and continued failure by the Executive to substantially perform
his duties hereunder (other than any such failure resulting from the Executive’s
Disability), after demand for performance is delivered by the Company that
identifies the manner in which the Company believes the Executive has not
performed his duties, if, within 30 days of such demand, the Executive fails to
cure any such failure capable of being cured;

 

- 21 -



--------------------------------------------------------------------------------

(iii) any intentional misconduct materially injurious to the Company or any
Subsidiary, financial or otherwise, or including, but not limited to,
misappropriation, fraud including with respect to the Company’s accounting and
financial statements, embezzlement or conversion by the Executive of the
Company’s or any of its Subsidiary’s property in connection with the Executive’s
duties or in the course of the Executive’s employment with the Company;

(iv) the conviction (or plea of no contest) of the Executive for any felony or
the indictment of the Executive for any felony including, but not limited to,
any felony involving fraud, moral turpitude, embezzlement or theft in connection
with the Executive’s duties or in the course of the Executive’s employment with
the Company; provided, however, that if such indictment is resolved without
resulting in a conviction, the Executive shall be entitled to the benefits under
Section 9(b);

(v) the commission of any intentional or knowing violation of any antifraud
provision of the federal or state securities laws;

(vi) there is a final, non-appealable order in a proceeding before a court of
competent jurisdiction or a final order in an administrative proceeding finding
that the Executive committed any willful misconduct or criminal activity
(excluding minor traffic violations or other minor offenses) which commission is
materially inimical to the interests of the Company or any Subsidiary, whether
for his personal benefit or in connection with his duties for the Company or any
Subsidiary;

(vii) current alcohol or prescription drug abuse affecting work performance;

(viii) current illegal use of drugs; or

(ix) violation of the Company’s Code of Conduct, with written notice of
termination by the Company for Cause in each case provided under this
Section 30(g).

For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” or “willful” if it was due primarily to
an error in judgment or negligence, but shall be deemed “intentional” or
“willful” only if done or omitted to be done by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Company. Failure to meet performance expectations, unless
willful, continuing, and substantial, shall not be considered “Cause.”

(h) “Change in Control” has the meaning set forth in the CIC Severance Plan.

(i) “Chief Executive Officer” has the meaning set forth in Section 3(a).

 

- 22 -



--------------------------------------------------------------------------------

(j) “CIC Severance Plan” means the Company’s Change in Control Severance Plan,
as may be amended from time to time, or any successor plan, program or
arrangement thereto.

(k) “CIC Severance Protection Period” has the meaning set forth in the CIC
Severance Plan.

(l) “Certificate of Incorporation” means the Amended and Restated Articles of
Incorporation of Sprint Nextel Corporation, as may be amended from time to time.

(m) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including any rules and regulations promulgated thereunder, along with
Treasury and IRS Interpretations thereof. Reference to any section or subsection
of the Code includes reference to any comparable or succeeding provisions of any
legislation that amends, supplements or replaces such section or subsection.

(n) “Common Stock” means common stock of the Company, Series 1, par value $2.00
per share.

(o) “Company” has the meaning set forth in the preamble.

(p) “Company Group” has the meaning set forth in Section 10(a)(i).

(q) “Compensation Committee” means the Human Capital and Compensation Committee
of the Board.

(r) “Competitor” has the meaning set forth in Section 11(b).

(s) “Developments” has the meaning set forth in Section 13(a).

(t) “Disability” or “Disabled” shall mean:

(i) the Executive’s incapacity due to physical or mental illness to
substantially perform his duties and the essential functions of his position,
with or without reasonable accommodation, on a full-time basis for six months,
and within 30 days after a notice of termination is thereafter given by the
Company, the Executive shall not have returned to the full-time performance of
the Executive’s duties; and, further,

(ii) the Executive becomes eligible to receive benefits under the LTD Plan;

provided, however, if the Executive shall not agree with a determination to
terminate his employment because of Disability, the question of the Executive’s
disability shall be subject to the certification of a qualified medical doctor
agreed to by the Company and the Executive. The costs of such qualified medical
doctor shall be paid for by the Company.

 

- 23 -



--------------------------------------------------------------------------------

(u) “Effective Date” has the meaning set forth in the preamble.

(v) “Employee Plans” has the meaning set forth in Section 5(a).

(w) “Employment Term” means the Initial Employment Term and any Renewal Term.

(x) “Executive” has the meaning set forth in the preamble.

(y) “Good Reason” means the occurrence of any of the following without the
Executive’s written consent, unless within 30 days of the Executive’s written
notice of termination of employment for Good Reason, the Company cures any such
occurrence:

(i) the Company’s material breach of this Agreement;

(ii) a material reduction in the Executive’s Base Salary, as set forth in
Section 4(a), or Target Bonus, as set forth in Section 4(b)(i) (that is not in
either case agreed to by the Executive), as compared to the corresponding
circumstances in place on the Effective Date as may be increased pursuant to
Section 4, except for across-the-board reductions generally applicable to all
senior executives or

(iii) relocation of the Executive’s principal place of work more than 50 miles
without the Executive’s consent; provided, however, that relocation of the
Executive to the principal executive offices of the Company in the vicinity of
Fairfax County, Virginia, or to the operational offices on the Company in the
vicinity of Overland Park, Kansas, shall not constitute Good Reason.

Any occurrence of Good Reason shall be deemed to be waived by the Executive
unless the Executive provides the Company written notice of termination of
employment for Good Reason within 90 days of the event giving rise to Good
Reason.

(z) “Initial Employment Term” has the meaning set forth in Section 2.

(aa) “JAMS” has the meaning set forth in Section 16.

(bb) “LTD Plan” has the meaning set forth in Section 9(e).

(cc) “LTSIP” means the Company’s 2007 Omnibus Incentive Plan, effective May 8,
2007, as may be amended from time to time, or any successor plan, program or
arrangement thereto.

(dd) “LTSIP Target Award Opportunities” has the meaning set forth in
Section 4(b)(ii).

(ee) “Participant” has the meaning set forth in the CIC Severance Plan.

(ff) “Parties” has the meaning set forth in the preamble.

(gg) “Party” has the meaning set forth in the preamble.

 

- 24 -



--------------------------------------------------------------------------------

(hh) “Payment Period” means the period of 24 continuous months, as measured from
the Executive’s Separation from Service.

(ii) “Proprietary Information” has the meaning set forth in Section 10(a)(i).

(jj) “Release” means a release of claims in a form provided to the Executive by
the Company in connection with the payment of benefits under this Agreement.

(kk) “Release Consideration and Revocation Period” means the combined total of
the Release Consideration Period and the Release Revocation Period.

(ll) “Release Consideration Period” means the period of time pursuant to the
terms of the Release afforded the Executive to consider whether to sign it.

(mm) “Release Revocation Period” means the period pursuant to the terms of an
executed Release in which it may be revoked by the Executive.

(nn) “Renewal Term” has the meaning set forth in Section 2.

(oo) “Restricted Period” means the 24-month period following the Executive’s
date of termination of employment with the Company for any reason or Cause,
Disability, termination by the Company or termination by the Executive. If
termination occurs after non-renewal of this Agreement by the Company, however,
the Restricted Period will mean the 12-month period following the Executive’s
date of termination of employment.

(pp) “Separation from Service” means “separation from service” from the Company
and its subsidiaries as described under Section 409A of the Code and the
guidance and Treasury regulations issued thereunder. Separation from Service
will occur on the date on which the Executive’s level of services to the Company
decreases to 21 percent or less of the average level of services performed by
the Executive over the immediately preceding 36-month period (or if providing
services for less than 36 months, such lesser period) after taking into account
any services that the Executive provided prior to such date or that the Company
and the Executive reasonably anticipate the Executive may provide (whether as an
employee or as an independent contractor) after such date. For purposes of the
determination of whether the Executive has had a Separation from Service, the
term “Company” shall mean the Company and any affiliate with which the Company
would be considered a single employer under Section 414(b) or 414(c) of the
Code, provided that in applying Sections 1563(a)(1), (2), and (3) of the Code
for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Sections 1563(a)(1), (2) and
(3) of the Code, and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Section 414(c) of the Code, “at least
50 percent” is used instead of “at least 80 percent” each place it appears in
Treasury Regulation Section 1.414(c)-2. In addition, where the use of such
definition of “Company” for purposes of determining a Separation from Service is
based upon legitimate business criteria, in applying Sections 1563(a)(1), (2),
and (3) of the Code for purposes of determining a controlled group of
corporations under Section 414(b) of the Code, the language “at least 20
percent” is used instead of “at least 80 percent” at each place it appears in
Sections 1563(a)(1), (2) and (3) of the Code,

 

- 25 -



--------------------------------------------------------------------------------

and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c) of the Code, “at least 20 percent”
is used instead of “at least 80 percent” at each place it appears in Treasury
Regulation Section 1.414(c)-2.

(qq) “Separation Plan” means the Company’s Separation Plan Amended and Restated
Effective August 13, 2006, as may be amended from time to time or any successor
plan, program, arrangement or agreement thereto.

(rr) “Specified Employee” shall mean an Executive who is a “specified employee”
for purposes of Section 409A of the Code, as administratively determined by the
Board in accordance with the guidance and Treasury regulations issued under
Section 409A of the Code.

(ss) “STIP” means the Company’s short-term incentive plan under Section 8 of the
Company’s 2007 Omnibus Incentive Plan, effective May 8, 2007, as may be amended
from time to time, or any successor plan, program or arrangement thereto.

(tt) “Subsidiary” shall mean any entity, corporation, partnership (general or
limited), limited liability company, entity, firm, business organization,
enterprise, association or joint venture in which the Company directly or
indirectly controls ten percent (10%) or more of the voting interest.
Notwithstanding the foregoing, for purposes of Section 3(a), “Subsidiary” shall
mean any affiliate with which the Company would be considered a single employer
as described in the definition of Separation from Service.

(uu) “Target Bonuses” has the meaning set forth in Section 4(b)(i).

(vv) “Territory” has the meaning set forth in Section 11(b).

 

 

Signature Page Follows

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.

 

SPRINT NEXTEL CORPORATION By:  

/s/ Sandra J. Price

/s/ Daniel R. Hesse

Daniel R. Hesse

 

- 27 -



--------------------------------------------------------------------------------

Sign-On Awards – Exhibit A

Evidence of Award

Daniel R. Hesse

Throughout this Evidence of Award we sometimes refer to Sprint Nextel
Corporation and its subsidiaries as “we” or “us.”

Option Right

1. Award of Option Right

The Human Capital and Compensation Committee of the Board of Directors of Sprint
Nextel has granted you an Option Right to purchase from us 3,275,000 shares of
Series 1 common stock, par value $2.00 per share of Sprint Nextel (the “Common
Stock”) at Option Prices as follows:

 

Shares Underlying

   Option
Price    Percent of Date
of Grant
Market Price
Per Share  

1,000,000

   $ 13.91    100 %

1,000,000

   $ 16.69    120 %

1,275,000

   $ 19.47    140 %

The Option Right is governed by the terms of the Sprint Nextel Corporation 2007
Omnibus Incentive Plan (the “Plan”) and is subject to the terms and conditions
described in this Evidence of Award. The Option Right is not intended to qualify
as an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986 (the “Code”).

2. When the Option Right Becomes Exercisable

Your Option Right becomes exercisable at a rate of  1/3rd of the total number of
shares subject to purchase on each of the first three anniversaries of the Date
of Grant, conditioned upon you continuously serving as our employee through
those vesting dates. You will forfeit the unvested shares under your Option
Right if your service with us ends for any reason, unless vesting accelerates as
described in paragraph 3 below. These rules, and the post-termination exercise
periods are described in Section 6 of this Evidence of Award below.

3. Acceleration of Vesting

Unvested shares under your Option Right may become vested before the time at
which they would normally become vested by the passage of time — that is, the
vesting may accelerate. Accelerated vesting occurs upon (1) your termination of
service because of your death or Disability, (2) your Termination Date (as
defined in paragraph 6 below) if your

 

- 28 -



--------------------------------------------------------------------------------

employment is terminated by the Company without Cause or if you resign with Good
Reason or (3) under the conditions described in Section 13(a) of the Plan in
connection with a Change in Control of Sprint Nextel in which the Option Right
is not assumed, converted or replaced by the resulting entity.

4. Exercise of Option Right

To the extent it has vested, you may exercise your Option Right under this Award
in whole or in part at the time or times as permitted by the Plan if the Option
Right has not otherwise expired, been forfeited or terminated. You exercise by
delivering a written election under procedures established by the Treasurer of
Sprint Nextel (including by approved electronic medium) and paying the Option
Price. You may pay the Option Price by

 

  •  

check or by wire transfer of immediately available funds,

 

  •  

actual or constructive transfer of shares of Common Stock you have owned for at
least six months having a Fair Market Value on the Exercise Date equal to the
total Option Price,

or by any combination of cash, shares of Common Stock and other consideration as
the Committee may permit.

To the extent permitted by law, you may pay the Option Price from the proceeds
of a sale through a broker designated by the Treasurer of Sprint Nextel. The
Market Value Per Share for purposes of determining your taxable income from such
an exercise will be the actual price at which the broker sold the shares.

5. Expiration of Option Right

Unless terminated earlier in accordance with the terms of this Evidence of Award
or the Plan, the Option Right granted herein will expire at 4:00 P.M., U.S.
Eastern Time, on the tenth anniversary of the Grant Date (the “Expiration
Date”). If the tenth anniversary of the Grant Date, however, is a Saturday,
Sunday or any other day on which the market on which our Common Stock trades is
closed (a “Non-Business Day”), then the Expiration Date will occur at 4:00 P.M.,
U.S. Eastern Time, on the first business day before the tenth anniversary of the
Grant Date.

6. Effect of your Termination of Employment

If you cease to be an employee of Sprint Nextel for any reason, the effect on
your Option Right is described below. In no event may your Option Right be
exercised after the Expiration Date. If, after your termination by the Company
without Cause or your resignation with Good Reason, you receive salary
continuation paid according to the payroll cycle (i.e., not in a lump sum),
Termination Date for purpose of this table means the last day of your severance
pay period.

 

- 29 -



--------------------------------------------------------------------------------

Termination Event

  

Exercisable Options

  

Unexercisable Options

Resignation (not with Good Reason)    May exercise up to 90 days after
Termination Date    Expire on Termination Date Termination by the Company
Without Cause or Resignation by Executive with Good Reason    May exercise up to
90 days after Termination Date    Vest on Termination Date; May exercise up to
90 days after Termination Date For Cause    Forfeited    Forfeited Disability or
Death    May exercise up to 12 months after Termination Date    Vest on
Termination Date; May exercise up to 12 months after Termination Date

If the last day to exercise according to this schedule is a “Non-Business Day”,
then the last day to exercise will occur at 4:00 P.M., U.S. Eastern Time, on the
first business day before that day.

Restricted Stock Units

7. Award of Restricted Stock Units

The Human Capital and Compensation Committee of the Board of Directors of Sprint
Nextel has granted you an Award of 718,907 Restricted Stock Units (RSUs) under
the terms of the Plan as of the Date of Grant. Each RSU represents the right for
you to receive from us one share of Common Stock on the delivery date. In
addition, each RSU gives you the right to dividend equivalents as described in
paragraph 11 below. Your right to receive shares of Common Stock under the RSUs
is a contractual right between you and us and does not give you a preferred
claim to any particular assets or shares of Sprint Nextel.

8. Restriction Period and Payment

Your RSUs are subject to the restrictions and conditions in this Evidence of
Award. Your RSUs vest at a rate of l/3rd of the total number of shares subject
to RSUs on each of the first three anniversaries of the Date of Grant. However,
vesting of your RSUs may accelerate as described in paragraph 10 below. RSUs
that are subject to forfeiture on your termination of service as an employee are
called “unvested RSUs,” and RSUs no longer subject to forfeiture or restrictions
on transfer are called “vested RSUs.” The date on which the RSU becomes vested
is its “vesting date.” You will be entitled to receive payment on your vested
RSUs in accordance with the terms of your Employment Agreement.

9. Forfeiture of RSUs

You will forfeit unvested RSUs if you terminate your service with Sprint Nextel
for any reason (unless vesting of your RSUs accelerates under paragraph 10).

 

- 30 -



--------------------------------------------------------------------------------

10. Acceleration of Vesting

Unvested RSUs may become vested RSUs before the time at which they would
normally become vested by the passage of time — that is, the vesting of RSUs may
accelerate. Accelerated vesting occurs upon (1) your Separation from Service
because of your death or Disability, (2) your Separation from Service if your
employment is terminated in accordance with the terms of your Employment
Agreement following your Separation from Service resulting from your termination
by the Company without Cause or if you resign with Good Reason or (3) under the
conditions described in Section 13(a) of the Plan in connection with a Change in
Control of Sprint Nextel in which the RSUs are not assumed, converted or
replaced by the resulting entity.

11. Dividend Equivalents

Uninvested RSUs. If cash dividends are paid on the Common Stock underlying your
unvested RSUs, and you hold those RSUs on the dividend record date, you will
accrue additional whole or fractional RSUs equal to the number of shares of
Common Stock the dividend would buy at the Market Value Per Share on the
dividend payment date. These additional RSUs will vest and be subject to
delivery at the same time, and have the same terms, as the original RSU award.

Vested RSUs. If cash dividends are paid on the Common Stock underlying your
vested RSUs, and you hold those RSUs on the dividend record date, you will
receive on the dividend payment date a cash payment equal to the amount of the
dividend paid on the underlying stock.

Provisions Applicable to Option Right and RSUs

12. Transfer of your Option Right and RSUs and Designation of Beneficiaries

Your Option Right and RSUs represent a contract between Sprint Nextel and you,
and your rights under the contract are not assignable to any other party during
your lifetime. Upon your death, your Option Right may be exercised in accordance
with the terms of the Award by any beneficiary you name in a beneficiary
designation or, if you make no designation, by your estate. Also upon your
death, shares of Common Stock underlying your RSUs will be delivered in
accordance with the terms of the Award to any beneficiaries you name in a
beneficiary designation or, if you make no designation, to your estate.

13. Plan Terms

All capitalized terms used in this Evidence of Award that are not defined in
this Evidence of Award have the same meaning as those terms have in the Plan.
The terms of the Plan are hereby incorporated by this reference. A copy of the
Plan will be furnished upon request. “Cause” and “Good Reason” have the meanings
set forth in your Employment Agreement.

 

- 31 -



--------------------------------------------------------------------------------

14. Adjustment

In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with the
Plan, applicable provisions of the Code and applicable Treasury Department
rulings and regulations in the number and kind of shares subject to outstanding
Awards and any other adjustments as the Board deems appropriate.

15. Amendment

This Evidence of Award is subject to the terms of the Plan, as may be amended
from time to time, except that the Award which is the subject of this Evidence
of Award may not be materially impaired by any amendment or termination of the
Plan approved after the Date of Grant without your written consent.

16. Data Privacy

By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the Option Right and the RSU and the
administration of the Plan; (ii) waive any data privacy rights you may have with
respect to such information; and (iii) authorize us to store and transmit such
information in electronic form.

17. Governing Law

This Evidence of Award will be governed by the laws of the State of Kansas.

18. Severability

The various provisions of this Evidence of Award are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.

19. Entire Agreement

This Evidence of Award contains the entire understanding of the parties. This
Evidence of Award may not be modified or amended except in writing duly signed
by the parties, except that we may adopt a modification or amendment to the
Evidence of Award that is not materially adverse to you. Any waiver or any right
or failure to perform under this Evidence of Award must be in writing signed by
the party granting the waiver and will not be deemed a waiver of any subsequent
failure to perform.

 

- 32 -



--------------------------------------------------------------------------------

Sprint Nextel Corporation By:  

/s/ Sandra J. Price

/s/ Daniel R. Hesse

Daniel R. Hesse

This document constitutes part of a prospectus covering securities that have
been

registered under the Securities Act of 1933

 

Hesse Employment Agreement

- 33 -